192 F.2d 392
Isidor DOBKIN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 46.
Docket 21918.
United States Court of Appeals Second Circuit.
Argued November 14, 1951.
Decided November 29, 1951.

From an order of the Tax Court of the United States sustaining the Commissioner's determination of an income tax deficiency for the year 1945, the petitioner, Isidor Dobkin, appeals.
Jacob Rabkin and Mark H. Johnson, New York City, Jacob Rabkin, New York City, of counsel, for Isidor Dobkin, petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott and Louise Foster, Sp. Assts. to Atty. Gen., for Commissioner of Internal Revenue.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Arundell, J., 15 T.C. 31.